Bell, J.
Under the rulings made by this court upon a former hearing of this case (38 Ga. App. 178, 143 S. E. 449), the evidence on the second trial, as on the first, conclusively and as a matter of law established the plea of the insurer based upon a stipulation against liability for death resulting from any unlawful act of the insured. Despite changes in the personnel of the witnesses and some new evidence, including certain impeaching testimony, there was one witness who upon both trials testified positively to facts sustaining the defense, and who was in no way impeached or discredited, such contradictions as were made of his testimony being immaterial and affording no ground for disregard of his testimony by the jury. The evidence of this witness alone demanded the verdict for the defendant, and the court did not err in giving direction accordingly.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.